Citation Nr: 1437923	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for human T-lymphotropic virus type I/II (HTLV), to include as secondary to exposure to herbicides.

2.  Entitlement to a compensable initial evaluation for hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and a November 2013 rating decision of the Appeals Management Center (AMC) in Washington, D.C.

The claims of entitlement to service connection for HTLV and for hepatitis B were before the Board in April 2012, when they were remanded for additional development and consideration.  The claims of entitlement to service connection for HTLV and for hepatitis B were again before the Board, in October 2013, when the claim of entitlement to service connection for HTLV was denied, and the claim of hepatitis B was remanded for additional development.  The Veteran appealed the denial of entitlement to service connection for HTLV to the United States Court of Appeals for Veterans Claims (Court), which in June 2014, granted a Joint Motion for Partial Remand (Joint Motion) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.

During the pendency of this appeal, in a November 2013 rating decision, the Appeals Management Center (AMC) granted service connection for hepatitis B, thus, this claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, in May 2014, the Veteran submitted a notice of disagreement with respect to the November 2013 rating decision; but a statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that the Veteran had requested Travel Board hearing in his February 2009 substantive appeal and in subsequent February 2009 correspondence he requested a video conference hearing.  However, in May 2011 correspondence the Veteran stated that he withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2013).

The issue of entitlement to service connection for right flank and right lower quadrant pain has been raised by the record, in a May 2014 application for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Consistent with the June 2014 Joint Motion, the Board has determined that remand of the Veteran's claim of entitlement to service connection for HTLV, to include as secondary to exposure to herbicides, is appropriate.  In the June 2014 Joint Motion, the parties argued that the October 2013 Board decision did not provide adequate reasons and bases explaining why a VA examination was not warranted.  Specifically, the June 2014 Joint Motion noted that the record reflected positive findings related to HTLV and that the Veteran had asserted he had a blood transfusion during service which resulted in HTLV.  

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 &. Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, given that there is evidence of an in-service event, as the Veteran described in an October 2007 statement, that he was wounded by artillery shrapnel and that he lost blood during a botched kidney biopsy, evidence that the Veteran may have HTLV, as such is listed as an active problem in an August 2011 VA treatment record, and that there is at least an indication that the two may be linked, the Board finds that the claim of entitlement to service connection for HTLV must be remanded to allow for a VA examination.  In addition to a physical examination, a medical opinion should be provided as to whether the Veteran has HTLV that is attributable to his active military service to include as due to herbicide exposure.  See McLendon, 20 Vet. App. at 81.

Finally, as noted above, the Veteran has submitted a timely notice of disagreement with respect to the November 2013 initial evaluation for hepatitis B.  In circumstances where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.   See Manlincon, 12 Vet. App. at 240-41.  Accordingly, in the circumstances presented in this case, the Veteran should be provided with a statement of the case for entitlement to an initial compensable evaluation for hepatitis B.

Accordingly, the case is REMANDED for the following actions:

1.   Issue a statement of the case pursuant to the notice of disagreement received in May 2014, as to the rating decision in November 2013, which the Veteran is appealing for a higher initial evaluation for hepatitis B.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2013). 

Only if the Veteran completes an appeal with respect to this issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed HTLV.  All necessary tests should be conducted.  The entire claims file should be made available for review in conjunction with the examination. 

The examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that the Veteran's HTLV was present in service, was caused by service, or is otherwise related to service. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Additionally, the examiner should give consideration to the Veteran's theories that such was due to herbicide exposure, or in the alterative, as due to a blood transfusion. 

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to service connection for HTLV, to include as secondary to exposure to herbicides.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



